Exhibit 10.1

February 27, 2012

David Johnson

46 Mott Place

Oakland, CA 94619

Dear David:

OXiGENE, Inc. (the “Company”) is pleased to offer you part-time employment with
the Company on the following terms and conditions:

 

Position/Term:    Your part-time employment with the Company will commence on
March 5, 2012. Your appointment as the Chief Financial Officer and Principal
Financial and Accounting Officer of the Company will subsequently be effective
as of the date that is within five business days following the Company’s filing
of its Form 10-K for the fiscal year ended December 31, 2011. Upon that date,
you will be an “officer” of the Company within the meaning of Rule 16a-1(f) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), an
“executive officer” of the Company within the meaning of Rule 3b-7 under the
Exchange Act and the Company’s “principal financial officer” for purposes of the
Exchange Act and the Securities Act of 1933, as amended. With respect to your
actions as the Company’s Chief Financial Officer, you shall be covered by the
Company’s directors’ and officers’ liability insurance policy, as in effect from
time to time. You will be a part-time employee “at will” so either you or the
Company may terminate your employment with the Company for any reason at any
time. Pay Rate:    Your compensation for this part-time position is $230.00 per
hour worked, adjusted to $250.00 per hour worked at such time as gross
compensation for the year-to-date period exceeds $110,000. Hours worked should
not exceed 16 hours per week without prior written approval. All wages are
subject to all applicable withholdings and payable in accordance with the
Company’s payroll schedule. Benefits:    As a part-time employee you will not be
entitled to the Company’s customary benefits, incentive, bonus, or options
plans, or company paid holidays. Indemnification:    The Company hereby agrees
to and shall indemnify and hold harmless Employee, if he is a party or is
threatened to be made a party, by reason of the fact that the Employee is or was
an executive officer of the Company, to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company), against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Employee in connection with such
action, suit or proceeding if the Employee acted in good faith and in a manner
the Employee reasonably believed to be in, or not opposed to, the best interest
of the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Employee’s conduct was unlawful. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the Employee did not act in good faith and in a manner which
the Employee reasonably believed to be in or not opposed to the best interests
of the Company, and, with respect to any criminal action or proceeding, had
reasonable cause to believe that the Employee’s conduct was unlawful.



--------------------------------------------------------------------------------

   The Company hereby agrees to and shall indemnify and hold harmless any
Employee who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that the
Employee is or was an executive officer of the Company, against expenses
(including attorneys’ fees) actually and reasonably incurred by the Employee in
connection with the defense or settlement of such action or suit if the Employee
acted in good faith and in a manner the Employee reasonably believed to be in or
not opposed to the best interests of the Company, except that no indemnification
shall be made in respect of any claim, issue or matter as to which such Employee
shall have been adjudged to be liable to the Company unless and only to the
extent that the Court of Chancery of the State of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
such Employee is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery or such other court shall deem proper. The parties
also agree to execute a separate indemnification agreement in substantially the
form attached. Confidentiality:    The Company considers the protection of its
confidential information, proprietary materials and goodwill to be extremely
important. Consequently, as a condition of this offer of employment, you are
required to sign the Employee Proprietary Information and Inventions Agreement
(“PIIA”) enclosed with this letter.

This letter, together with your signed PIIA, forms the complete and exclusive
statement of the terms of your part-time employment. To the extent there is any
conflict between the terms of this Offer and any other Company document or
policy, the terms of this Offer control. The employment terms in this letter
supersede any other representations, agreements or promises made to you by
anyone, whether oral or written. The terms of this Offer letter cannot be
modified, except in a writing signed by the Company’s CEO and/or Board of
Directors.

If the foregoing satisfactorily reflects the mutual understanding between you
and the Company, kindly sign and return to the Company the enclosed copy of this
letter. This offer of employment is conditioned on the results of your reference
check, receiving your acceptance by March 5, 2012 and on your eligibility to
work in the United States.

We are very pleased to offer you the opportunity to join OXiGENE, and we look
forward to having you aboard. We are genuinely excited about your anticipated
arrival, and confident that you will make an important contribution to our
unique and thriving enterprise.

 

Sincerely,

/s/ Peter J. Langecker

Peter J. Langecker, MD, PhD Chairman of the Board and Chief Executive Officer

 

Accepted:      

/s/ David L. Johnson

   

2/27/2012

  David Johnson     Date  



--------------------------------------------------------------------------------

 

 

INDEMNIFICATION AGREEMENT

by and among

THE PERSONS LISTED HEREIN

and

OXiGENE, INC.

 

 

Dated as of [                    ], 2008

 

 

 

 

 



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
[        ], 2008, among OXiGENE, Inc., a Delaware corporation (the “Company”),
and each of the Indemnitees (as defined below), each in his or her capacity as a
member of the board of directors of the Company.

PRELIMINARY STATEMENT

WHEREAS, the following persons (including any successors and subsequently
elected directors who shall execute counterpart signature pages in accordance
with Section 5(c) hereof, the “Directors” and the “Indemnitees”) have each
agreed to serve as a member of the board of directors of the Company:
[        ];

WHEREAS, the Company desires to indemnify and hold harmless the Indemnitees as
set forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:

Section 1. Indemnification.

(a) The Company hereby agrees to and shall indemnify and hold harmless any
Indemnitee who was or is a party or is threatened to be made a party, by reason
of the fact that the Indemnitee is or was a Director, to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (other than an action by or in the right of the Company),
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by such Indemnitee in connection
with such action, suit or proceeding if the Indemnitee acted in good faith and
in a manner the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not act in
good faith and in a manner which the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that the
Indemnitee’s conduct was unlawful.

(b) The Company hereby agrees to and shall indemnify and hold harmless any
Indemnitee who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that the
Indemnitee is or was a Director, against expenses (including attorneys’ fees)
actually and reasonably incurred by the Indemnitee in connection with the
defense or settlement of such action or suit if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company, except that no indemnification shall be
made in respect of any claim, issue or matter as to which such Indemnitee shall
have been adjudged to be liable to the Company unless and only to the extent
that the Court of Chancery of the State of Delaware or the court in

 

1



--------------------------------------------------------------------------------

which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, such Indemnitee is fairly and reasonably entitled to indemnity for
such expenses which the Court of Chancery or such other court shall deem proper.

(c) To the extent that a present or former Director has been successful on the
merits or otherwise in defense of any action, suit or proceeding referred to in
Sections (1)(a) or (1)(b) hereof, or in defense of any claim, issue or matter
therein, such Indemnitee shall be indemnified against expenses (including
attorneys’ fees) actually and reasonably incurred by such Indemnitee in
connection therewith.

(d) Any indemnification under Sections (1)(a) or (1)(b) hereof (unless ordered
by a court) shall be made by the Company only as authorized in the specific case
upon a determination that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct
set forth in such Sections (1)(a) and (1)(b). Such determination shall be made
(a) by a majority vote of the Directors who are not parties to such action, suit
or proceeding, even though less than a quorum, or (b) by a committee of
Directors who are not parties to such action, suit or proceeding designated by
majority vote of such Directors, even though less than a quorum, or (c) if there
are no Directors who are not parties to such action, suit or proceeding, or if
such Directors so direct, by independent legal counsel in a written opinion, or
(d) by the stockholders of the Company.

(e) Expenses (including reasonable attorneys’ fees) incurred by a present or
former Indemnitee in defending any civil, criminal, administrative or
investigative action, suit or proceeding shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such Indemnitee to repay such amount if it shall
ultimately be determined that such Indemnitee is not entitled to be indemnified
by the Company as authorized in this Agreement.

(f) The indemnification and advancement of expenses provided by, or granted
pursuant to, the other provisions of this Section 1 shall not be deemed
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any law, by-law, agreement, vote
of stockholders or disinterested Directors or otherwise and in any capacity.

(g) Pursuant to the Stock and Warrant Purchase Agreement, the Company shall
purchase and maintain insurance on behalf of the Indemnitees against any
liability asserted against him or her and incurred by him or her in any such
capacity, or arising out of his or her status as such, whether or not the
Company would have the power to indemnify such Indemnitee against such liability
under the provisions of Section 145 of the General Corporation Law of the State
of Delaware.

(h) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 1 shall continue as to any Indemnitee who has ceased
to be an Indemnitee of the Company and shall inure to the benefit of the heirs,
executors and administrators of such Indemnitee.

Section 2. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

2



--------------------------------------------------------------------------------

Section 3. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

Section 4. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the matters covered hereby and supersedes
all prior agreements and understandings with respect to such matters between the
Parties.

Section 5. Amendment; Counterparts; Additional Indemnitees.

(a) The terms of this Agreement shall not be altered, modified, amended, waived
or supplemented in any manner whatsoever except by a written instrument signed
by each of the Parties.

(b) This Agreement may be executed in one or more counterparts, each of which,
when executed, shall be deemed an original but all of which, taken together,
shall constitute one and the same Agreement.

(c) Persons who become Indemnitees after the date hereof may become a party
hereto by executing a counterpart of this Agreement and upon the acknowledgement
of such execution by the Company.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 

OXIGENE, INC. By:  

 

  Name:     Title:   DIRECTORS: By:  

 

  Name:     Title:   Director By:  

 

  Name:     Title:   Director

[Signature page to OXiGENE Director Indemnification Agreement]

 

4